Citation Nr: 0803538	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.

2.	Entitlement to an initial rating in excess of 40 percent 
for residuals of a lumbar spine fusion with post 
laminectomy syndrome.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
March 1990 and from February 2003 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted service connection for residuals of a 
lumbar spine fusion with post laminectomy syndrome and 
degenerative disc disease of the cervical spine, and assigned 
20 percent and noncompensable disability ratings, 
respectively.  In a March 2007 rating decision, the RO 
granted a 40 percent rating for the veteran's service-
connected lumbar spine disability, and a 20 percent rating 
for his cervical spine disability.

In an April 2005 signed statement, the veteran requested to 
testify at a hearing before a Veterans Law Judge but, in an 
April 2007 signed statement, he withdrew his hearing request.  
As such, the Board is of the opinion that all due process 
requirements were met regarding the veteran's hearing 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the Board received a copy of an April 2006 
Narrative Summary of the veteran's Temporary Disability 
Retirement List (TDRL) examination that addresses his 
cervical and lumbar spine disabilities.  This record 
indicates that in March 2005, the veteran underwent surgical 
removal of a spinal stimulator that was placed in March 2004, 
although the March 2005 medical records are not in the claims 
file.  Further, the veteran did not submit a waiver of 
initial RO review of this information.  In December 2007, the 
Board received an envelope of service and private medical 
records, dated from September 2003 to October 2004, some 
duplicative of those previously considered by the RO.

The Board also notes that VA afforded the veteran an 
orthopedic examination in January 2007, during which he 
complained of radiating, aching, and burning neck pain with 
tingling numbness over his bilateral fourth and fifth fingers 
with bilateral upper extremity subjective weakness.  The VA 
examiner conducted a "limited" neurological examination 
that found 5-/5 muscle strength in the right upper extremity 
with intact sensation, and impaired sensation to light touch 
in the entire right lower extremity.  Given the veteran's 
complaints, and that a separate disability rating is in 
effect for lumbar radiculopathy of the right lower extremity, 
the Board is of the opinion that he should be afforded a 
neurological examination and a new orthopedic examination, to 
determine all neurological manifestations, and the current 
orthopedic findings, related to his service-connected 
cervical and lumbar spine disabilities, including any upper 
extremity nerves or nerve groups affected.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and request that he identify any VA or 
non-VA treatment records, dated after 
August 2004, regarding his cervical and 
lumbar spine disabilities, to 
specifically include the March 2005 
surgical records, and those records 
should then be obtained.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file, and the veteran and his 
representative should be so advised in 
writing.

2.	Then, the veteran should be scheduled 
for appropriate VA examinations, 
performed by physicians, to set out 
orthopedic and neurologic findings and 
to detail the current severity and all 
manifestations of his service-connected 
degenerative disc disease of the 
cervical spine and residuals of a 
lumbar spine fusion with post 
laminectomy syndrome.  All indicated 
tests and studies should be performed 
and all manifestations of current 
disability should be described in 
detail, including all orthopedic and 
neurologic residuals found to result 
from the service-connected lumbar and 
cervical spine disabilities.  The 
examiner(s) should indicate whether 
there is incapacitation due to back 
pathology, detail ranges of motion, 
detail any neurological findings, to 
include the nerves or nerve groups 
affected, and otherwise describe all 
pertinent findings and symptoms.  A 
complete rationale for all findings 
should be set out with medical 
references in support of opinions 
advanced.

3.	Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
initial ratings in excess of 20 percent 
and 40 percent for his degenerative 
disc disease of the cervical spine, and 
his residuals of his lumbar spinal 
fusion with post laminectomy syndrome. 
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
March 2007 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



